Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on April 30, 2021 and August 28, 2019 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
3. 	The drawings filed on August 28, 2019 are accepted by the Examiner.

EXAMINER’S AMENDMENT
4.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
5.	The application has been amended as follows: 
On page 1 of the amended Specification (Amendments to the Specification) filed on August 28, 2019 issued as U.S. Patent No. 10,402,443 has been inserted after “September 14, 2016”; and 

issued as U.S. Patent No. 10,423,654 has been inserted after “March 16, 2019”.

6.	Claim 8 has been amended as follows:

a processing unit; and 
a non-transitory computer-readable medium having stored therein instructions that are executable by one or more computers to cause the video fingerprinting system to perform functions comprising:
     determining, for respective sub-regions of a set of sub-regions that each include pixels of a frame of a query video, respective intensity values corresponding to pixels included within the respective sub-regions, wherein boundaries of the set of sub-regions are defined such that some of the sub-regions include different numbers of pixels, and wherein the query video is a distorted version of a reference video corresponding to the query video,
        determining, for the respective sub-regions of the set of sub-regions, respective sub-region values based on the respective intensity values,
        generating fingerprint data for the frame based on the respective sub-region values, and 
        identifying the reference video corresponding to the query video using the fingerprint data and a reference database.

REASONS FOR ALLOWANCE
7.	The following is an examiner’s statement of reasons for allowance:
     The prior art of record, Krishnamurthy et al. (Patent No. 9,305,603), teach indexing a video stream comprising a video stream comprising a plurality of frames.  A sequence of frame information numbers of frames in the video streams forms an index value for the video stream.  Each frame having salient points and a cross entropy value for each salient point to form a from information number.

     The prior art of record does not render obvious to one ordinarily skill in the art at the time of applicant’s invention nor anticipate the combination of claimed elements including “determining for respective sub-regions of a set of sub-regions that each include pixels of a frame of a query video using a video fingerprinting system, respective intensity values corresponding to pixels included within the respective sub-regions, wherein boundaries of the set of sub-regions are defined such that some of the sub-regions include different numbers of pixels, and wherein the query video is a distorted version of a reference video corresponding to the query video” and “identifying the reference video corresponding to the query video using the fingerprint data and a reference database” as recited in independent claim 1 and similarly recited in independent claims 8 and 15.
     Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 

Conclusion
8.         The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
a.  Su et al. (IEEE, 2009, pages 1525-1528) teaches robust video fingerprinting based on visual attention regions; and 
b.  Lee et al. (IEEE Transactions On Circuits And Systems For Video Technology, Vol. 18, No. 7, July 2008, pages 983-988) teaches robust video fingerprinting for content-based video identification.
9.         Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHERYL LEWIS whose telephone number is (571)272-4113.  The examiner can normally be reached on Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Featherstone can be reached on (571) 270-3750.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 

/CHERYL LEWIS/Primary Examiner, Art Unit 2166                                                                                                                                                                                                        March 11, 2022